UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1884


JUDITH B. KLEIN,

                Plaintiff - Appellant,

          v.

HOUSEHOLD   REALTY  CORPORATION,   d/b/a   Household   Realty
Corporation of Virginia; HSBC MORTGAGE SERVICES, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:11-cv-00114-AJT-TCB)


Submitted:   March 27, 2012                 Decided:   April 13, 2012


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant.   Robert R. Michael, Stephen
B. Wood, BIERMAN, GEESING, WARD & WOOD, LLC, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Judith      B.   Klein    appeals    the    district      court’s    order

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss

her civil action seeking rescission of a secured consumer credit

transaction under the Truth in Lending Act (“TILA”), 15 U.S.C.A.

§§ 1601-1667f (West 2009 & Supp. 2011).                      We have reviewed the

record and conclude that Klein did not establish how, under an

objective      approach,     the     parties’    arbitration         rider    rendered

unclear and non-conspicuous Defendants’ disclosure to Klein of

her right to rescind the credit transaction.                         See Palmer v.

Champion Mortg., 465 F.3d 24, 28 (1st Cir. 2006) (“[C]ourts must

evaluate the adequacy of TILA disclosures from the vantage point

of a hypothetical average consumer — a consumer who is neither

particularly         sophisticated         nor         particularly          dense.”).

Accordingly, we affirm the district court’s order.                           Klein v.

Household Realty Corp., No. 1:11-cv-00114-AJT-TCB (E.D. Va. July

15, 2011).      We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented      in    the    materials

before   the    court    and   argument       would    not    aid    the    decisional

process.

                                                                              AFFIRMED




                                          2